Title: To James Madison from William Pinkney, 10 December 1809
From: Pinkney, William
To: Madison, James


Dear Sir
London Decr. 10th. 1809
Your Letter of the 23d. of October reached me on the 25h. of last Month. That of the 23d. of April was sent to me by Mr. Lee as soon as he arrived in England; and was answered on the 19h. of August.
I see with great pleasure the Ground taken by the Secy. of State in his Correspondence with Mr. Jackson, connected with the probability that our people are recovering from recent Delusion, and will hereafter be disposed to support with Zeal & Steadiness the Efforts of their Government to maintain their Honour & Character. Jackson’s Course is an extraordinary one—and his Manner is little better.
The British Govt. has acted for some Time upon an Opinion that its partizans in America were too numerous & strong to admit of our persevering in any System of Repulsion to British Injustice; and it cannot be denied that Appearances countenanced this humiliating & pernicious Opinion; which has been entertained even by our Friends. My own Confidence in the American people was great; but it was shaken nevertheless. I am re-assured, however, by present Symptoms, and give myself up once more to Hope. The prospect of returning Virtue is cheering; and I trust it is not in Danger of being obscured & deformed by the Recurrence of those detestable Scenes which lately reduced our patriotism to a Problem.
The new Ministry (if the late Changes entitle it to be so called) is at least as likely as the last to presume upon our Divisions. I have heard it said that it was impossible to form a Cabinet more unfriendly to us, more effectually steeped and dyed in all those bad principles which have harassed and insulted us. I continue to believe that, as it is now constituted, or even with any Modifications of which it is susceptible, it cannot last; and that it will not chuse to hazard much in maintaini[n]g against the U. S. the late Maritime Innovations.
The people of England are rather better disposed than heretofore to accomodate with us. They seem to have awaked from the flattering Dreams by which their Understandings have been so long abused. Disappointment & Disaster have dissipated the brilliant Expectations of undefined Prosperity which had dazzled them into moral Blindness & had cheated them of their Discretion as well as of their Sense of Justice. In this State of Things America naturally resumes her Importance, and her Rights become again intelligible. Lost as we were to the View of Englishmen during an overpowering Blaze of imaginary Glory and commercial Grandeur, we are once more visible in the sober Light to which Facts have tempered & reduced the Glare of Fiction. The Use of this opportunity depends upon ourselves, and doubtless we shall use it as we ought.
It is, after all, perhaps, to be doubted whether any thing but a general peace (which, if we may judge from the past, it is not unlikely France will soon propose) can remove all Dilemma from our Situation. More Wisdom & Virtue than it wd. be quite reasonable to expect, must be found in the Councils of the two great belligerent parties, before the War in which they are now engaged can become harmless to our Rights. Even if England shd. recall (and I am convinced she could have been, and yet can be, compelled to recall) her foolish orders in Council, her maritime pretensions will still be exuberant, and many of her practices most oppressive. From France we have only to look for what Hostility to England may suggest. Justice and enlightened Policy are out of the Question on both Sides. Upon France, I fear, we have no Means of acting with Effect. Her Ruler sets our ordinary Means at Defiance. We cannot alarm him for his Colonies, his Trade, his Manufactures, his Revenue. He would not probably be moved by our attempts to do so even if they were directed exclusively against himself. He is less likely to be so moved while they comprehend his Enemy. A War with France, I shall always contend, would not help our Case. It would aggravate our Embarrassments in all Respects. Our Interests would be struck to the Heart by it. For our Honour it could do nothing. The Territory of this mighty Power is absolutely invulnerable; and there is no mode in which we could make her feel either physical or moral Coercion. We might as well declare War against the Inhabitants of the Moon or even of the Georgium Sidus. When we should have produced the entire Exclusion of our Trade from the whole of Continental Europe & encreased its Hazards every where, what else could we hope to achieve by Gallantry, or win by Stratagem? Great Britain would go smuggling on as usual; but we could neither fight nor smuggle. We should tire of so absurd a Contest long before it would end (and who shall say when it would end?)—and we should come out of it, after wondering how we got into it, with our Manufactures annihilated by British Competition, our Commerce crippled by an Enemy & smothered by a Friend, our Spirit debased into Listlessness & our Character deeply injured. I beg your pardon for recurring to this Topick; upon which I will not fatigue you with another Word, lest I should persecute you with many.
The Ministry are certainly endeavouring to gain Strength by some Changes. It is said that Ld. Wellesley is trying to bring Mr. Canning back to the Cabinet; and, if so, I see no Reason why he should not succeed. One Statement is that Mr. Canning is to go to the admiralty—another that he is to return to the foreign Department, that Ld. Wellesley is to take the Treasury, & Mr. Perceval to relapse into a mere Chancellor of the Exchequer. It is added that Ld. Camden (President of the Council) and Ld. Westmoreland (Privy Seal) are to go out. If Mr. Canning shd. not join his old Colleagues before the Meeting of parliament he will probably soon fall into the Ranks of opposition, where he will be formidable. There will scarcely be any Scruple in receiving him. If he should join his old Colleagues, they will not gain much by him. As a Debater in the House of Commons he would be useful
   
   The only Cabinet Ministers at present in the House of Commons are Mr. Perceval & Mr. Ryder (the Secy of State for the Home-Department & Brother of Ld. Harrowby). The latter Gentn. excites no expectations.

 to them; but his Reputation is not at this Moment in the best possible plight, and his Weight & Connections are almost nothing. I am not sure that they would not lose by him more than they could gain.
If Ld. Grenville & Ld. Grey shd. be recalled to Power, Ld. Holland wd. be likely to have the Station of foreign Secretary (Ld. Grey preferring as it is said the Admiralty).
I believe I have not mentioned to you that Mr. G. H. Rose was to have been the Special Envoy to our Country if Mr Erskine’s Arrangement had not been disavowed. I am bound to say that a worse Choice could not be made. Since his Return to England he has, I know, misrepresented & traduced us, with an Industry that is absolutely astonishing, notwithstanding the Cant of Friendship & Respect with which he overwhelms the few Americans who see him.
If I should not meet with a safe opportunity of sending this Letter soon, I will add to it in a P. S. any thing of Interest that may occur. I have the Honour to be—with sincere Respect & Attachment, Dear Sir Your faithful and Obedient Servant
Wm. Pinkney.
